                Case 19-51014-BLS        Doc 20     Filed 07/14/20     Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
_________________________________________
 In re:                                   Chapter 11

 WOODBRIDGE GROUP OF COMPANIES,                      Case No. 17-12560 (BLS)
 LLC, et al.,
                                                     (Jointly Administered)

                    Remaining Debtors.
 _______________________________________             Adversary Proceeding
 MICHAEL GOLBERG, in his capacity as                 Case No. 19-51014 (BLS)
 Liquidating Trustee of the WOODBRIDGE
 LIQUIDATION TRUST,

                        Plaintiff,

 v.


 LANE GINSBERG

                      Defendant.



           MOTION TO DISMISS COUNTS 8, 9, AND 10 OF THE COMPLAINT
                                        WITH PREJUDICE
        Pursuant to Fed. R. Civ. P. 12(b)(6), as made applicable to this adversary proceeding by

Fed. R. Bankr. P. 7012, and for the reasons set forth in the accompanying memorandum of law in

support of this motion, Lane Ginsberg hereby moves this Court to dismiss Counts 8 (Sale of

Unregistered Securities), 9 (Fraud), and 10 (Aiding and Abetting Fraud) of the Complaint with

prejudice and requests that the Court enter an order substantially in form attached hereto.




Tracy Pearson (Delaware Bar No. 5652)
Dunlap Bennett & Ludwig PLLC
1509 Gilpin Ave Ste 2
Wilmington, DE 19806
(302) 468-7340
(703) 777-3656 (facsimile)
tpearson@dbllawyers.com
               Case 19-51014-BLS         Doc 20      Filed 07/14/20     Page 2 of 2




Dated: July 14, 2020                                  Respectfully submitted,

                                                      /s/ Tracy Pearson
                                                      Tracy Pearson (Delaware Bar No. 5652)
                                                      Dunlap Bennett & Ludwig PLLC
                                                      1509 Gilpin Ave Ste 2
                                                      Wilmington, DE 19806
                                                      (302) 468-7340
                                                      (703) 777-3656 (facsimile)
                                                      tpearson@dbllawyers.com


                                                      David Ludwig (admitted Pro Hac Vice)
                                                      W. Calvin Smith (admitted Pro Hac Vice)
                                                      Dunlap Bennett & Ludwig PLLC
                                                      211 Church St. SE
                                                      Leesburg, VA 20175
                                                      (703) 777-7319
                                                      (703) 777-3656 (facsimile)
                                                      dludwig@dbllawyers.com
                                                      csmith@dbllawyers.com
                                                      Counsel for Defendant



                                 CERTIFICATE OF SERVICE


       I, Tracy Pearson, certify that I am not less than 18 years of age, and that service of this
Motion to Dismiss Counts 8, 9, and 10 of the Complaint With Prejudice was made on July 14,
2020, upon: counsel for Plaintiff via electronic mail. Under penalty of perjury, I declare that the
foregoing is true and correct.
       BY: /s/ Tracy Pearson, July 14, 2020




                                                 2
